                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:20-cv-106-MOC

LUIZ SANHUEZA,                            )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                          ORDER
                                          )
KILOLO KIJAKAZI,                          )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
_________________________________________ )

       THIS MATTER is before the Court on Defendant’s Motion for Summary Judgment.

(Doc. No. 18). Pro se Plaintiff Luiz Sanhueza has filed a response, and the matter is ripe for

disposition. For the following reasons, the Court grant’s Defendant’s motion.

                                  FINDINGS AND CONCLUSIONS

       I.      Administrative History

       Plaintiff began receiving disability insurance benefits on September 11, 1989. On

November 18, 2013, the Social Security Administration (Agency) issued a notice informing

Plaintiff that he was overpaid Title II benefits from February 2012 through October 2013. (Tr.

15, 73–76). Plaintiff also had a previous period of overpayment, from February 2009

through September 2009, (Tr. 15, 63–66), which had not yet been resolved at the time of his

second overpayment.

       On April 13, 2014, Plaintiff requested waiver of the overpayment, stating that he was not

at fault in causing the second overpayment. He did this in a typewritten letter and it does not

appear that he filed an SSA Form 632 (Request for Overpayment Recovery). (Tr. 15, 86–87).

Plaintiff seemed to acknowledge his responsibility for repaying the earlier overpayment from

                                                 1

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 1 of 11
2009. On that same date, Plaintiff filed a request for reconsideration, SSA Form 561 (Tr. 15, 86),

in both the form and the letter, he requested an "Informal Conference." Plaintiff did not dispute

the fact of either overpayment or the amount. (Id.).

       On May 14, 2014, Plaintiff’s reconsideration request was dismissed because although he

stated that the repayment would constitute a “hardship” for him, he did not dispute the fact that

he was at fault for the overpayment, which was set at that time at $29,240.00. Also, Plaintiff did

not question the amount of the overpayment. (Tr. 15, 88–89).

       On October 15, 2014, Plaintiff’s request for a waiver was acknowledged and he was

invited to submit additional financial information to support his request for a waiver. He was

advised that the information requested must be received by the Agency no later than November

14, 2014. (Tr. 15–16, 92–93). It does not appear from the record that Plaintiff ever responded to

this request for additional information to support his request for a waiver.

       On July 27, 2017, Plaintiff was advised of the balance of his overpayment for the second

period of disability of $27,185.00. (Tr. 94–98). Thereafter, Plaintiff filed a written request for

hearing on August 22, 2017. (Tr. 98). See 20 C.F.R. § 404.929 et seq.

       In a letter dated September 14, 2017, the Agency informed Plaintiff that his request for a

hearing was untimely filed, because it had come more than 60 days after the 2014 notice of

dismissal. (Tr. 99–101). Plaintiff contacted the Charlotte hearing office Chief Administrative

Law Judge to dispute the Agency's contention that his request was not filed in a timely fashion

and highlighted some of the confusing correspondence that he had received. (Tr. 102–03).

       Considering this a sufficient explanation for why the request for hearing had not been

filed until August 22, 2017, Plaintiff’s case was scheduled for a hearing on March 26, 2019, and

Plaintiff was provided a Notice of Hearing on December 12, 2018. (Tr. 108–113, 114–119).



                                                  2

         Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 2 of 11
Plaintiff appeared and testified at a hearing held on March 26, 2019, in Charlotte, North

Carolina. His wife, Lorie Sanhueza, also appeared and testified at the hearing. Although

informed of the right to representation, Plaintiff chose to appear and testify without the

assistance of an attorney or other representative. (Tr. 23–53, 120–124). On May 24, 2019, the

ALJ found that Plaintiff was liable for the overpayment and recovery of the overpayment was

not waived. (Tr. 9–21).

       The Appeals Council denied review, making the ALJ’s decision Defendant’s final

administrative decision. (Tr. 1–6). Plaintiff now seeks review of that decision in this Court

pursuant to 42 U.S.C. § 405(g).1

       II.     Factual Background

       It appearing that the ALJ’s findings of fact are supported by substantial evidence, the Court

adopts and incorporates such findings herein. Such findings are referenced in the substantive

discussion which follows.

       III.    Standard of Review

       On review, this Court is asked to decide whether substantial evidence supports

Defendant’s factual findings and whether Defendant applied the correct legal standards. See 42

U.S.C. § 405(g); Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019), as amended (Feb. 22,

2019). “Under the substantial-evidence standard, a court looks to an existing administrative

record and asks whether it contains sufficien[t] evidence to support the agency’s factual

determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation and internal

quotation marks omitted). “[W]hatever the meaning of ‘substantial’ in other contexts, the




1Plaintiff’s pro se Complaint alleges that Defendant was “negligent” for not stopping his social
security payments and for overpaying him, and he seeks waiver of overpayment.
                                                 3

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 3 of 11
threshold for such evidentiary sufficiency is not high. Substantial evidence, th[e] [Supreme]

Court has said, is more than a mere scintilla.” Id. (citations and internal quotation marks

omitted). “It means—and means only—such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations and internal quotation marks

omitted).

       “The amount of an overpayment or underpayment is the difference between the amount

paid to the beneficiary and the amount of the payment to which the beneficiary was actually

entitled.” 20 C.F.R. § 404.504. In keeping with section 204(b) of the Social Security Act, 42

U.S.C. § 404(b), “there shall be no adjustment or recovery in any case where an overpayment

under title II has been made to an individual who is without fault if adjustment or recovery

would either defeat the purpose of title II of the Act, or be against equity and good

conscience.” 20 C.F.R. § 404.506(a). Fault, as in without fault, “applies only to the individual.

Although the Administration may have been at fault in making the overpayment, that fact does

not relieve the overpaid individual or any other individual from whom the Administration

seeks to recover the overpayment from liability for repayment if such individual is not without

fault.” 20 C.F.R. § 404.507. “What constitutes fault . . . depends upon whether the facts show

that the incorrect payment . . . resulted from,” among other things, the individual’s “acceptance

of a payment which he either knew or could have been expected to know was incorrect.” Id.

       IV.     Discussion

       The Court finds that substantial evidence supports the ALJ’s decision and the ALJ

applied the correct legal standards in reaching his decision. Specifically, substantial evidence

supports the ALJ’s waiver decision; and Plaintiff’s arguments regarding the fact and amount of

his overpayment lack merit.



                                                 4

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 4 of 11
        The ALJ found in his May 24, 2019, decision that Plaintiff was overpaid benefits in the

total amount of $29,240.00 during the periods from February 2009 through September 2009 and

February 2012 through October 2013. (Tr. 17). The ALJ explained that Plaintiff was originally

awarded benefits with an established onset date of August 11, 1989. He subsequently returned to

work with earnings that reached the regulatory threshold for substantial gainful activity, and had

a trial work period. His benefits ended as of November 2008. However, thereafter he had

to stop working, and his benefits resumed, because he was still within his extended period of

eligibility. (Tr. 17).

        The ALJ further noted, and the record reflects, that Plaintiff was out of work for only a

short period, and subsequently resumed working in 2009; that his extended period of eligibility

ended thereafter; and that although he had scant earnings in 2010 and 2011, he had robust

earnings in 2012, and has continued to have earnings well in excess of the regulatory threshold

for substantial gainful activity every year since. (Tr. 17, 126–130). The ALJ noted that on

November 18, 2013, Plaintiff was notified that the reinstatement of his benefits was suspended,

because he once again had earnings that exceeded the regulatory threshold for substantial

gainful activity. (Tr. 17, 78-83). Plaintiff concedes that he owes Defendant some money for

an overpayment. (Tr. 30-34). An overpayment occurs when a benefits recipient receives an

amount in excess of the amount due. 20 C.F.R. § 404.501(a). The Act requires the Commissioner

to recover overpayments. 42 U.S.C. § 404(b); see also 20 C.F.R. § 404.502. There is no dispute

that Plaintiff was paid more than the correct amount, thereby incurring an overpayment.

        Substantial evidence also supports the ALJ’s waiver decision. It is uncontested that

Plaintiff did not satisfy the requirement for waiver of recovery, as he has not shown that he was

without fault in causing the overpayment. The ALJ found that Plaintiff was at fault in causing the



                                                 5

         Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 5 of 11
overpayment.2 (Tr. 18-19). The ALJ noted that during the hearing Plaintiff’s wife, Lorie

Sanhueza, testified first, explaining that every time Plaintiff received mail from the Agency, he

replied. She said that when Plaintiff started back to work, he continued to receive disability

payments from the Agency. She said she and Plaintiff contacted the Agency to tell them to stop

the payments, but they continued. The ALJ noted that Mrs. Sanhueza acknowledged that she and

Plaintiff understood they were not supposed to be receiving the payments, but said, "[t]hey kept

sending the checks." Mrs. Sanhueza said that after receiving the correspondence from the

Agency in either 2013 or 2014, they understood that Plaintiff was no longer eligible for

disability, and should not have been receiving the payments. She said she did not recall receiving

any notification that Plaintiff was overpaid, until after all the payments had been received. (Tr.

18, 23–53).

       At the hearing, the ALJ asked Mrs. Sanhueza if they knew that Plaintiff should not be

receiving the disability payments while he was working, why she and her husband had not taken

steps to set the money received aside. The record shows that Mrs. Sanhueza testified that, "[w]e

didn't think about that; we were trying to get them stopped; they had paid tax on the additional

money the claimant was getting; and they thought they knew what they were doing." (Tr. 18, 23–

53).



2 At the outset, the ALJ noted that although the Agency provided Plaintiff with correspondence
in Spanish, he appeared proficient in English. The ALJ noted that the file contained several
letters and handwritten forms, all containing fluent and detailed explanations of Plaintiff’s views.
The ALJ noted that Plaintiff did not require a translator at the hearing, although his wife testified
to most of the details of the circumstances surrounding the overpayment; that Plaintiff’s own
testimony was brief, but in clear and understandable English; and Plaintiff did not appear to have
any problems understanding the questions that were posed to him, and his answers were
responsive and unambiguous. The ALJ properly found that there is no evidence that a language
barrier caused a misunderstanding on Plaintiff’s part regarding his duty to report his work, or in
his communication with Agency staff regarding the overpayments. (Tr. 18, 23–53).

                                                  6

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 6 of 11
       The ALJ asked Plaintiff and his wife whether he had received the SSA Form 632

(Request for Waiver) and Plaintiff replied that he thought he had received the form, but did not

send it back. (Tr. 18, 23–53). When asked why he did not send it back, Plaintiff said it was

asking about his "personal business'' such as how much money he had in the bank, that he

thought this was an overreach, and that he believed he did not need to submit that information.

(Id.). The ALJ acknowledged several disconnects in communication, which included Plaintiff’s

handwritten letter of September 2017. (Tr. 18, 99-100). The ALJ noted that Plaintiff

acknowledged that he was aware of the requirement to report his work activity. He and his wife

insisted he did so every time they received correspondence and that he had previously provided

copies of his time sheets and salary. Plaintiff also acknowledged his responsibility to repay at

least the previous overpayment in 2009. Indeed, the ALJ noted that according to his

correspondence in April 2013, Plaintiff requested the Agency deduct 10% from his current

monthly benefit check to repay the older overpayment. (Tr. 18–19).

       The ALJ found it inconsistent with the record evidence as a whole for Plaintiff to argue

the overpayment is not his fault, when the evidence shows he acknowledged his responsibility to

repay the 2009 overpayment in his April 2013 letter, and admitted he was currently being

overpaid again because he was currently (and wrongfully) receiving benefits even though he had

returned to work. Further, the evidence shows that in his April 2013 letter, Plaintiff asked the

Agency to deduct the first overpayment from the disability benefits he was still receiving

although he was working, thereby creating a second period of overpayment. (Tr. 19).

       Additionally, the ALJ noted that Mrs. Sanhueza testified they had reported to the Agency

that Plaintiff was working, and that certainly by the time his benefits were stopped in November

2013, they understood that Plaintiff should not have been receiving the benefits. The ALJ noted



                                                 7

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 7 of 11
that when asked why they had spent the money that they knew they were not entitled to, instead

of putting it aside, neither Plaintiff nor his wife could offer a satisfactory explanation for their

actions. (Tr. 19, 23–53). See 20 C.F.R. § 404.507 (stating that “[w]hat constitutes fault . . .

depends upon whether the facts show that the incorrect payment . . . resulted from,” among other

things, the individual’s “acceptance of a payment which he either knew or could have been

expected to know was incorrect”). See Califano v. Yamasaki, 442 U.S. 682, 696–97 (1979) (“As

the Secretary’s regulations make clear, ‘fault’ depends on an evaluation of “all pertinent

circumstances” including the recipient’s ‘intelligence . . . and physical and mental condition’ as

well as his good faith. 20 CFR § 404.507 (1978).”).

        Substantial evidence supports the ALJ’s finding and Plaintiff does not argue that he

satisfies the requirements for waiver. Under the circumstances, the ALJ properly found that

Plaintiff is “at fault” for the overpayment. (Id.).

        Even if the ALJ were to accept Plaintiff’s assertions that the communication difficulties

were entirely outside of his control, and that he was without fault in creating the overpayment, it

would not be appropriate to waive the overpayment. There are two circumstances when

consideration of waiver of an overpayment is appropriate. The ALJ noted that if Plaintiff is

considered to be without fault, the ALJ must decide whether recovery of the overpayment would

defeat the purpose of Title II of the Act. (Tr. 19–20). Adjustment or recovery will defeat the

purpose of the Act where the claimant needs substantially all of his current income (including

social security monthly benefits) to meet current ordinary and necessary living expenses.

Ordinary and necessary expenses include: fixed living expenses, such as food and clothing, rent,

mortgage payments, utilities, maintenance, insurance (e.g., life, accident, and health insurance

including premiums for supplementary medical insurance benefits), taxes, installment payments,



                                                      8

         Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 8 of 11
etc.; medical, hospitalization, and other similar expenses; expenses for the support of others for

whom the claimant is legally responsible; and other miscellaneous expenses which may

reasonably be considered as part of the claimant's standard of living. 20 C.F.R. § 404.508(a) and

(b)).

        Next, if Plaintiff is found to be without fault, the ALJ must also consider whether

recovery of an overpayment is against equity and good conscience under Title II of the Act.

Recovery of the overpayment is against equity and good conscience if the claimant changed

his position for the worse or relinquished a valuable right because of reliance upon a notice

that a payment would be made or because of the overpayment itself or was living in a

separate household from the overpaid person at the time of the overpayment and did not

receive the overpayment. The claimant's financial circumstances are not material to considering

whether recovery of an overpayment is against equity and good conscience. 20 C.F.R. § 404.509.

        Based on a thorough review of the evidence of record and Plaintiff’s testimony, the

ALJ properly found that recovery would not defeat the purpose of the Act. The ALJ noted

that Plaintiff made it clear that he does not think his financial situation is any of the Agency's

"business," and so he has not provided any evidence that he needs substantially his current

income (including social security monthly benefits) to meet his current ordinary and necessary

living expenses. (Tr. 19). The ALJ opined that because Plaintiff refused to cooperate in this

determination, it would not be possible to determine precisely the exact amount he was currently

spending on “his ordinary and necessary living expenses.” Moreover, the ALJ noted that in each

year since 2012, Plaintiff’s earnings exceeded $50,000.

        Specifically, the earnings record reflects that at the time of the first overpayment,

Plaintiff had earnings of $22,005.32 in 2008 and $48,604.05 in 2009. He had minimal



                                                  9

         Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 9 of 11
earnings of $415.80 in 2010 and $1,027.56 in 2011. In 2012, he had earnings of $60,029.80;

he subsequently had earnings of $58,504.76 in 2013; $71,609.06 in 2014; $77,608.13 in 2015;

and $97,568.62 in 2016. In both 2017 and 2018, his earnings were over $100,000: he had

earnings of $110,692.97 in 2017, and $112,962.60 in 2018 (Tr. 20, 126–30, 131–32). Based on

this underlying information, the ALJ found it untenable for Plaintiff to establish he would need

substantially all of his current income to meet his current ordinary and necessary living expenses,

to such a degree that he could not reimburse the funds that he received in error. (Tr. 20).

       Further, the ALJ also found that recovery of the overpayment would not be against

equity and good conscience, nothing that Plaintiff admitted he received the overpayment. (Tr. 20,

23–53). The ALJ also found that Plaintiff had not offered any evidence that he either changed his

position for the worse or relinquished a valuable right because of the overpayments. (Id.). Thus,

the ALJ properly found that recovery of the overpayment was not waived, and that Plaintiff was

liable for the total repayment of $29,240.00 received during the periods from February 2009

through September 2009 ($2,000.00) and February 2012 through October 2013 ($27,400.00) (Tr.

20). See 204(a)(1)(A) of the Act; 20 C.F.R. § 404.506.

       Substantial evidence supports the ALJ’s findings that the waiver request filed and the

subsequent hearing request regarding the overpayment of $29,240.00 is not waived and

Plaintiff is liable pursuant to 204(a)(1)(A) of the Act; 20 C.F.R. § 404.506.

       V.      Conclusion

       The Court has carefully reviewed the record and finds that the decision of the ALJ is

supported by substantial evidence, and Plaintiff is therefore liable for an overpayment of

$29,240.00. Thus, Defendant’s summary judgment motion is granted.

                                             ORDER



                                                 10

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 10 of 11
IT IS, THEREFORE, ORDERED that:

   (1) The decision of the Commissioner, is AFFIRMED;

   (2) The Commissioner’s Motion for Summary Judgment, (Doc. No. 18) is GRANTED,

       Plaintiff is liable pursuant to 204(a)(1)(A) of the Act for an overpayment of $29,240.00,

       and Plaintiff’s Complaint is dismissed.




 Signed: September 16, 2021




                                                 11

        Case 3:20-cv-00106-MOC Document 22 Filed 09/16/21 Page 11 of 11
